      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 1 of 18



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

CHERYL WEIMAR and
KARL WEIMAR,

      Plaintiffs,

v.                                                         CASE NO.: 4:19-cv-427

THE FLORIDA DEPARTMENT
OF CORRECTIONS, an agency of
the State of Florida,
JOHN DOE 1, an individual,
JOHN DOE 2, an individual,
JOHN DOE 3, an individual, and
JOHN DOE 4, an individual,

     Defendants.
_______________________________/

                                  COMPLAINT

      The Plaintiffs, Cheryl Weimar and Karl Weimar (collectively, the

“Plaintiffs”), by and through the undersigned counsel, hereby sues the Florida

Department of Corrections (“FDC”) and John Does 1-4 (collectively, the “John Doe

Defendants”), and allege as follows:

                               INTRODUCTION

      1.     This is an civil rights action for monetary damages as a result of the

Defendants’ violations of the Civil Rights Act of 1871, 42 U.S.C. § 1983, the Eighth

Amendment to the United States Constitution, the Americans with Disabilities Act
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 2 of 18



of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”), and the Rehabilitation Act of 1973,

29 U.S.C. § 701, et seq. (the “RA”). Plaintiff Cheryl Weimar is an FDC inmate who

had a history of physical and mental disabilities. When she declared an inmate

psychological and medical emergency on August 21, 2019, Plaintiff Cheryl Weimar

was brutally attacked—and nearly beaten to death—by the John Doe Defendants

instead of being provided the necessary medical attention and accommodation for

her known disabilities. Defenseless, Plaintiff Cheryl Weimar suffered serious and

life-threatening injuries, including a broken neck, at the hands of the Defendants.

She is now a quadriplegic because of the Defendants’ excessive use of force, in

violation of the Eighth Amendment, the ADA, and the RA.

                          JURISDICTION AND VENUE

       2.     This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331 and 28 U.S.C. § 1367.

       3.     Jurisdiction and venue are proper in the Northern District of Florida

(Tallahassee Division) in that the FDC is headquartered with its principle place of

business in Leon County, Florida, and the principle claim giving rise to this action

being asserted against FDC. Furthermore, FDC’s ADA coordinator works out of the

Tallahassee office, who would have been required by FDC to acknowledge

Plaintiff’s disability.




                                          2
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 3 of 18



      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       Plaintiff Cheryl Weimar alleges that administrative remedies were

unavailable to her and, therefore, she is not subject to the Prison Litigation Reform

Act’s (“PLRA”) exhaustion requirement. Plaintiff Cheryl Weimar is currently being

cared for at a hospital in Ocala, bedridden and a quadriplegic due to the injuries

sustained by the Defendants. Further, the exhaustion requirement is not applicable

to Karl Weimar as he is not a “prisoner” within the meaning of the PLRA.

                                   THE PARTIES

      6.       Plaintiff Cheryl Weimar brings this action for violation of the Eighth

Amendment, the ADA, and the RA. At all times relevant hereto, Plaintiff Cheryl

Weimar was housed at Lowell Correctional Institution (“Lowell CI”).

      7.       Plaintiff Karl Weimar is the spouse of Plaintiff Cheryl Weimar. Further,

at all times relevant hereto, Plaintiffs Karl and Cheryl Weimar were legally married.

Plaintiff Karl Weimar brings a claim for loss of consortium, which derives from the

events and violations alleged herein.

      8.       Defendant FDC is an agency of the State of Florida that owns and

operates correctional facilities in the state, and which receives federal funds to

operate its agency. Defendant FDC is headquartered in Leon County, Florida, and

therefore venue is proper in Tallahassee, Florida. At all times relevant hereto,



                                           3
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 4 of 18



Defendant FDC owned and operated Lowell CI, the facility where Cheryl Weimar

was brutally attacked by the John Doe Defendants, who inflicted life-threatening

injuries, including a broken neck, to a defenseless Cheryl Weimar.

      9.     Upon information and belief, the John Doe Defendants are correctional

officers and employees of Defendant FDC. Their identities are currently unknown

at this time. However, once their identities become known through necessary

discovery, Plaintiffs will amend to include those Defendants specifically by name.

The John Doe Defendants acted under color of state law and intentionally deprived

Plaintiff Cheryl Weimar of her rights under the United States Constitution. They are

sued in their individual capacities.

                                       FACTS

      10.    Plaintiff Cheryl Weimar is a Florida inmate who, at all relevant times,

was house at Lowell CI in unincorporated Marion County, Florida.

      11.    Plaintiff Cheryl Weimar has been incarcerated since January 21, 2016.

Her current release date is February 9, 2021.

      12.    Plaintiff Cheryl Weimar has a history of a physical disability.

      13.    Plaintiff Cheryl Weimar has a history of mental disabilities.

      14.    Defendant FDC had actual knowledge of Plaintiff Cheryl Weimar’s

physical and mental disabilities from the time her incarceration began and at all

times relevant hereto.



                                          4
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 5 of 18



                      The Brutal Attack on Cheryl Weimar

      15.   The incident and brutal attack took place on August 21, 2019, while

Plaintiff Cheryl Weimar was on prison work duty.

      16.   Among other duties, Plaintiff Cheryl Weimar’s work assignment was

to clean the toilets in one or more of the confinement areas at Lowell CI.

      17.   However, Plaintiff Cheryl Weimar had a pre-existing hip condition,

which substantially affected her ability to clean the toilets. She complained to the

John Doe Defendants that she was in pain and she was unable to clean the toilets

because of her hip condition.

      18.   Plaintiff Cheryl Weimar’s hip condition is a physical impairment,

which substantially affected one of more major life activities, including but not

limited to, her ability to perform manual tasks, walk, stand, sit, reach, lift, bend, and

work.

      19.   The Defendants were aware of Plaintiff’s physical impairment and pre-

existing hip condition.

      20.   Plaintiff Cheryl Weimar requested a reasonable accommodation for her

physical disability in connection with her prison work assignment.

      21.   The Defendants denied Plaintiff Cheryl Weimar her reasonable request

for accommodation.




                                           5
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 6 of 18



     22.    Rather than provide a reasonable accommodation, the John Doe

Defendants became angry at Plaintiff Cheryl Weimar’s reasonable request for an

accommodation. A confrontation ensued. Under FDC policy and procedure, prison

officials should have called medical personnel to intervene once Plaintiff Cheryl

Weimar declared an inmate medical emergency.

     23.    The more Plaintiff Cheryl Weimar complained of her physical

condition, the more angry, aggressive, and violent the John Doe Defendants

became.

     24.    The stress of the confrontation caused Plaintiff Cheryl Weimar to

experience an adverse psychological episode as four correctional officers

aggressively approached her and became violent. With a bad hip and nothing more

than cleaning supplies, Plaintiff was defenseless.

     25.    As the confrontation escalated, Plaintiff Cheryl Weimar began to

declare    an   inmate   psychological   emergency,   her   second   request   for

accommodations.

     26.    Under FDC policy and procedure, prison officials should have called

medical personnel to intervene once Plaintiff Cheryl Weimar’s declared an inmate

psychological emergency.

     27.    The John Doe Defendants did not follow procedure.




                                         6
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 7 of 18



     28.    Instead, one or more of the John Doe Defendants slammed Plaintiff

Cheryl Weimar to the ground. While down, they brutally beat her with blows to her

head, neck, and back. At least one John Doe Defendant elbowed Plaintiff Cheryl

Weimar in the back of her neck, causing her to suffer a broken neck.

     29.    The John Doe Defendants did not stop there. They dragged Plaintiff

Cheryl Weimar like a rag doll to a nearby wheelchair, allowing her head to bounce

along the ground along the way.

     30.    Further, upon information and belief, the John Doe Defendants dragged

Plaintiff Cheryl Weimar outside the compound so they could continue their brutal

attack in an area that was not covered by surveillance cameras.

     31.    This malicious and sadistic beating of the defenseless Plaintiff Cheryl

Weimar by the four John Doe Defendants caused Plaintiff Cheryl Weimar to suffer

life-threatening and permanent injuries, including a broken neck. She is now a

quadriplegic and has lost the ability to use her arms and legs.

     32.    Plaintiff Cheryl Weimar was hospitalized after the brutal attack. She

currently has to breathe through a tracheostomy, is currently receiving food through

a PEG tube, and will remain hospitalized for the foreseeable future. As a result of

this unlawful beating and inmate abuse, Plaintiff Cheryl Weimar will require

around-the-clock medical care for the rest of her life.




                                         7
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 8 of 18



                                    COUNT I
                   42 U.S.C. § 1983 – EIGHTH AMENDMENT
                      (Cheryl Weimar Against John Does 1-4)

      33.     Plaintiff Cheryl Weimar incorporates and re-alleges Paragraphs 1

through 32 as if fully set forth herein.

      34.     This Count is brought through 42 U.S.C. § 1983 and against the John

Doe Defendants for violation of the Eighth Amendment’s prohibition of cruel and

unusual punishment on prisoners.

      35.     At all times relevant hereto, the John Doe Defendants acted under color

of state law and intentionally deprived Plaintiff Cheryl Weimar of her rights under

the United States Constitution. The John Doe Defendants are sued in their individual

capacities.

      36.     While working in at Lowell CI, a correctional facility owned and

operated by the State of Florida, the John Doe Defendants intentionally violated

Plaintiff Cheryl Weimar’s right as a prisoner to be free from cruel and unusual

punishment and to be free from the use of excessive force and to receive appropriate

medical care while being detained as a prisoner.

      37.     Plaintiff Cheryl Weimar had known physical and mental impairments,

which were serious medical needs and conditions. The John Doe Defendants were

subjectively aware of Plaintiff Cheryl Weimar’s physical and mental conditions.

Further, Plaintiff Cheryl Weimar’s conditions and serious medical needs were so



                                           8
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 9 of 18



obvious that even a layperson would easily recognize the necessity for medical

attention and treatment.

      38.    The force used by the John Doe Defendants, or caused to be used by

the John Doe Defendants, was excessive in that it was used maliciously and

sadistically for the very purpose of causing harm to Plaintiff Cheryl Weimar.

      39.    Plaintiff Cheryl Weimar suffered substantial damages as a direct and

proximate result of the John Doe Defendants excessive use of force, including

permanent physical injuries, disfigurement, and emotional pain and suffering.

Plaintiff Cheryl Weimar is now a quadriplegic because of the harm inflicted upon

her by the John Doe Defendants.

      WHEREFORE, the Plaintiff, Cheryl Weimar, demands judgment against the

John Doe Defendants for compensatory damages, punitive damages, attorney’s fees

and costs, and such other relief as this court deems appropriate.

                             COUNT II
    TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                    (Cheryl Weimar Against FDC)

      40.    Plaintiff Cheryl Weimar incorporates and re-alleges paragraphs 1

through 32 as if fully set forth herein.

      41.    This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. 12101, et seq. and 42 U.S.C. §§ 12131–12134, and its

implementing regulations.



                                           9
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 10 of 18



       42.    The ADA prohibits public entities from discriminating against

individuals with disabilities in their services, programs, and activities. 42 U.S.C. §§

12131–12134; see also 28 C.F.R. §§ 35.130. In other words, the ADA impose an

affirmative duty on public entities to create policies and procedures to prevent

discrimination on the basis of disability.

       43.    Defendant FDC is a “public entity” within the meaning of 42 U.S.C. §

12131(1) and 28 C.F.R. § 35.104.

       44.    Plaintiff Cheryl Weimar was disabled as the term is defined in 42

U.S.C. § 12102, 42 U.S.C. § 12131, and 28 C.F.R. § 35.108, as she suffered both a

physical and mental impairment that substantially limited one or more major life

activities.

       45.    Plaintiff Cheryl Weimar’s physical and mental impairments

substantially limit one or more major life activities, including but not limited to

caring for herself, performing manual tasks, seeing, hearing, eating, sleeping,

walking, standing, sitting, reaching, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, writing, communicating, interacting with others,

and working. 42 U.S.C. § 12102(2)(a); 28 C.F.R. § 35.108(c)(1)(i).

       46.    Plaintiff Cheryl Weimar has a record of having physical and mental

impairments that substantially limit one or more major life activity, as she has a




                                             10
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 11 of 18



history of such impairments. 42 U.S.C. § 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii)

& (e).

         47.   Plaintiff Cheryl Weimar is regarded by FDC as having physical and

mental impairments that substantially limit one or more major life activity, as FDC

perceives her as having such impairments. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R.

§ 35.108(a)(1)(iii) & (f). Defendant FDC has subjected Plaintiff Cheryl Weimar to

a prohibited action because of her actual or perceived physical and mental

impairments.

         48.   Plaintiff Cheryl Weimar was a qualified individual with a disability

because she met the essential eligibility requirements for the receipt of services or

the participation in programs or activities provided by Defendant FDC, including

but not limited to medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

         49.   Plaintiff Cheryl Weimar was brutally attacked and abused by FDC

agents and employees at Lowell CI because of her disabilities. Plaintiff Cheryl

Weimar was brutally beaten and denied medical treatment and intervention due to

her disabilities, which were known to Defendant FDC and its agents and employees.

Such abuse and denial of medical attention by Defendant FDC and its agents and

employees was in spite of Plaintiff Cheryl Weimar’s disabilities. Such abuse and

denial of medical attention constitutes discrimination against an individual on the

basis of disability in violation of Title II of the ADA. In fact, the beating Plaintiff



                                          11
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 12 of 18



Cheryl Weimar received was because of her disabilities, and because of her request

for accommodations. In other words, Plaintiff Cheryl Weimar suffered retaliation

from FDC and its employees for requesting accommodations and declaring inmate

medical and psychological emergencies.

      50.    Plaintiff Cheryl Weimar’s exercise of her rights under the ADA was

interfered with by the John Doe Defendants in violation of 42 U.S.C. § 12203. See

also 28 C.F.R. § 35.134.

      51.    Defendant FDC excluded Plaintiff Cheryl Weimar from participation

in, and denied her the benefits of, FDC services, programs, and activities (such as

medical services) by reason of her disability. 42 U.S.C. § 12132; 28 C.F.R. §

35.130(a).

      52.    Defendant FDC subjected Plaintiff Cheryl Weimar to discrimination on

the basis of disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      53.    Plaintiff Cheryl Weimar’s complaints about her pre-existing hip

condition, and declaration of an inmate medical emergency, was a request for a

reasonable accommodation for her physical impairment. Defendant FDC and its

agents and employees discriminated and retaliated against Plaintiff Cheryl Weimar

because of her physical disability and request for a reasonable accommodation.

Further, Plaintiff Cheryl Weimar declared an inmate psychological emergency

seeking immediate medical treatment, which was a request for a reasonable



                                         12
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 13 of 18



accommodation for her mental impairment. Defendant FDC and its agents and

employees    ignored     Plaintiff   Cheryl     Weimar’s   reasonable   requests   for

accommodations, and instead discriminated and retaliated against her because of her

mental disability.

      54.    Defendant FDC failed to provide Plaintiff Cheryl Weimar with equal

access to and enjoyment of effective services, programs, or activities that it provides

as a public entity. 28 C.F.R. § 35.130(b)(1).

      55.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff

Cheryl Weimar.

      56.    Defendant FDC showed deliberate indifference toward Plaintiff Cheryl

Weimar and her physical and mental disabilities when:

             a.      On August 21, 2019, FDC employees brutal attacked Plaintiff

      Cheryl Weimar because she complained of her pre-existing hip condition

      while cleaning toilets at the work camp and requested a reasonable

      accommodation for her physical disability;

             b.      On August 21, 2019, despite Plaintiff Cheryl Weimar declaring

      an inmate psychological emergency, FDC employees continued to brutally

      beat and manhandle her when it should have been objectively obvious and




                                          13
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 14 of 18



      apparent that she needed emergency medical attention for her mental

      disability;

             c.       FDC employees dragged Plaintiff Cheryl Weimar to a

      wheelchair with her head bouncing along the ground, making it readily

      apparent that their acts of discrimination and retaliation against Plaintiff

      Cheryl Weimar were because of her disabilities; and

             d.       FDC employees failed to call medical personnel for intervention

      as a result of Plaintiff Cheryl Weimar declaring inmate medical and

      psychological emergencies, instead resorting to the use of excessive force to

      brutally beat Plaintiff Cheryl Weimar within an inch of death.

      57.    Had Defendant FDC and its employees not been deliberately indifferent

to Plaintiff Cheryl Weimar’s physical and mental disabilities, Plaintiff would not

have suffered life-threatening injuries, including a broken neck, which has rendered

her a quadriplegic.

      58.    As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff Cheryl Weimar has suffered and continues to suffer from

substantial harm and violation of her ADA rights.

      WHEREFORE, the Plaintiff, Cheryl Weimar, demands judgment against

Defendant FDC for compensatory damages, including for permanent physical

injury, disfigurement, and emotional pain and suffering, for all prejudgment interest



                                           14
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 15 of 18



allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.

                               COUNT III
            SECTION 504 OF THE REHABILITATION ACT (RA)
                      (Cheryl Weimar Against FDC)

      59.      Plaintiff Cheryl Weimar incorporates and re-alleges paragraphs 1

through 32 as if fully set forth herein.

      60.      This count is brought under Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its implementing

regulations.

      61.      Section 504 of the RA prohibits discrimination against persons with

disabilities by any program or activity receiving Federal financial assistance. 29

U.S.C. § 794(a).

      62.      Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      63.      Defendant FDC excluded Plaintiff Cheryl Weimar—a qualified

individual with a disability—from participation in, and denied her the benefits of,

programs or activities solely by reason of her physical and mental disabilities. 29

U.S.C. § 794(a); 29 U.S.C. § 705(20); 28 C.F.R. § 42.503(a).

      64.      Defendant FDC subjected Plaintiff Cheryl Weimar—a qualified

individual with a disability—to discrimination. 29 U.S.C. § 794(a).



                                           15
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 16 of 18



      65.    Defendant FDC denied Plaintiff Cheryl Weimar—a qualified

handicapped person—the opportunity accorded to others to participate in programs

and activities. 28 C.F.R. § 42.503(b)(1).

      66.    Defendant FDC utilized criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

      67.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff

Cheryl Weimar.

      68.    As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff Cheryl Weimar has suffered, and continues to suffer, from

substantial harm and violation of her RA rights.

      WHEREFORE, the Plaintiff, Cheryl Weimar, demands judgment against

Defendant FDC for compensatory damages, including for permanent physical

injury, disfigurement, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.




                                            16
      Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 17 of 18



                                   COUNT IV
                             LOSS OF CONSORTIUM
                        (Karl Weimar Against All Defendants)

       69.    Plaintiff Karl Weimar incorporates and re-alleges paragraphs 1 through

68 as if fully set forth herein.

       70.    This Court has supplemental or pendent jurisdiction over this loss of

consortium claim pursuant to 28 U.S.C. § 1367.

       71.    Plaintiff Karl Weimar is the spouse of Plaintiff Cheryl Weimar, and

was so situation at all times relevant to the events and wrongful acts which form the

basis of this action.

       72.    As a result of the Defendants brutality, Plaintiff Cheryl Weimar has

suffered grave injuries, which have rendered her a quadriplegic and permanently

disabled. Plaintiff Cheryl Weimar will require substantial and ongoing medical,

financial, and emotional support for the rest of her life.

       73.    As a direct and proximate cause of the Defendants constitutional and

statutory violations, causing life-threatening, permanent injuries to Plaintiff Cheryl

Weimar, Plaintiff Karl Weimar suffered mental anguish, loss of support, lost benefits

and other financial spousal remuneration, and loss of capacity for enjoyment of life.

These losses are permanent and continuing, and Plaintiff Karl Weimar will continue

to suffer such losses in the future.




                                          17
     Case 4:19-cv-00427-MW-MJF Document 1 Filed 09/03/19 Page 18 of 18



      74.    As a consequence, Plaintiff Karl Weimar has been deprived of Plaintiff

Cheryl Weimar’s companionship, society, solace, and ordinary services.

      WHEREFORE, Plaintiff Karl Weimar demands judgment against Defendants

FDC and John Does 1-4 for the damages described herein, as well as for lost services,

for attorney’s fees and costs incurred in connection with this litigation, and for such

other relief as this court deems appropriate.

                          DEMAND FOR JURY TRIAL

      Plaintiffs demands a jury trial for all counts alleged above.

                                        Respectfully submitted,

                                        The Law Offices of
                                        STEVEN R. ANDREWS, P.A.
                                        822 North Monroe Street
                                        Tallahassee, Florida 32303
                                        T: (850) 681-6416 / F: 681-6984

                                        /s/ Ryan J. Andrews
                                        RYAN J. ANDREWS (FBN: 0104703)
                                        ryan@andrewslaw.com

                                        /s/ John M. Vernaglia
                                        JOHN M. VERNAGLIA (FBN: 1010637)
                                        john@andrewslaw.com
                                        STEVEN R. ANDREWS (FBN: 0263680)
                                        steve@andrewslaw.com
                                        service@andrewslaw.com
                                        Counsel for Plaintiff




                                          18
